DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 2-3 and 7-21 allowed. The following is an examiner’s statement of reasons for allowance:

The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 18 and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1 and 7-17 is withdrawn in view of Applicant’s amendments.

The closest prior art of record - Wells (US 8,864,867 B2) – discloses an aqueous composition with the following composition:

Instant
Wells (US 8,864,867 B2)

Claim 
General Ranges
Citation
Water
0.5-99%
less than 20% (before dilution)
[col. 5 lines 44-47]
MFC
1-40%
0.01-20% 
[col. 5 lines 7-10]
calcium nitrate
1-55%
1-40 wt% 
[col. 5 lines 47-48]
magnesium EDTA
0.01-0.5%
n/a

manganese EDTA
0.01-0.7%
0.13-0.45
Table 3-24
zinc EDTA
0.01-0.7%
0.05-0.17
Table 3-24
iron EDTA
0.01-0.9%
0.5-1.71 (Fe-DTPA)
Table 3-24
copper EDTA
0.001-0.001%
0.04-0.13
Table 3-24
sodium molybdate (dihydrate)
0.001-0.01%
0.00
Table 3-24
cobalt EDTA
.0001-0.001%
n/a


0.01-0.4%
n/a

potassium nitrate
1-12%
1-45 wt%
[col. 5 lines 55-56]
monopotassium phosphate
0.5-25%
1.5-23.71 wt%
[Tables 4-7, 13-15, 21-24]
magnesium sulfate
0.5-42%
8.85-22.35 wt%
[Tables 3-24]
potassium sulfate
0.1-11%
present
[col. 8 lines 20-21]

The reference does not teach or suggest the limitations of independent claim 1 including a suspension with the claimed ranges, “wherein the calcium ions and sulfate ions have a concentration in excess of the concentration corresponding to the solubility of calcium sulfate in water, and wherein the precipitation of salts is prevented in a pH range of 1 to 13”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731